OPINION — AG — **** OKLAHOMA WATER RESOURCES BOARD — AUTHORITY OVER SURPLUS AND UNAPPROPRIATED WATER **** THE OKLAHOMA WATER RESOURCES BOARD HAS THE AUTHORITY TO GRANT TEMPORARY OR TERM PERMITS ON UNAPPROPRIATED WATERS WITHIN THE STATE. THE OKLAHOMA WATER RESOURCES BOARD DOES NOT HAVE THE AUTHORITY TO ISSUE TEMPORARY OR TERM PERMITS WHERE ALL OF THE AVAILABLE WATER HAS BEEN WITHDRAWN THROUGH PROPER STATUTORY ENACTMENT OR GRANT BY THE OKLAHOMA WATER RESOURCES BOARD. THIS WOULD APPLY TO THOSE FEDERAL PROJECTS WHERE ALL OF THE AVAILABLE WATER HAS BEEN WITHDRAWN. IT SHOULD BE MADE CLEAR THAT THIS OPINION IS IN NO WAY INTENDED TO CONFLICT WITH THOSE OTHER STATUTES CONCERNING THE " USE " OF AVAILABLE WATER UNDER A PERMIT ISSUED BY THE OKLAHOMA WATER RESOURCES BOARD. THE ISSUANCE OF A PERMIT CONCERNING SURPLUS WATER UNDER 82 O.S. 1971 101 [82-101] WOULD BE WITHIN THE PURVIEW OF THE ADMINISTRATIVE AUTHORITY GRANTED TO THE OKLAHOMA WATER RESOURCES BOARD UNDER THE AUTHORITY GRANTED BY STATUTE.  ANY REVIEW CONCERNING A DECISION REGARDING SURPLUS WATER IS PROVIDED FOR BY STATUTE IN THE DISTRICT COURT OF THE COUNTY WHERE THE WATER IS TO BE USED. CITE: 82 O.S. 1971 24 [82-24], 82 O.S. 1971 21 [82-21], 82 O.S. 1971 22 [82-22], 82 O.S. 1951 91 [82-91] [82-91] (ROBERT H. MITCHELL) ** SEE: OPINION NO. 72-248 (1972) **